                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR14-648-CAS - 12

 Defendant           CHRISTOPHER FAGON                                       Social Security No. 0         0   0   0
 akas:   N/A                                                                 (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         10   29    2018

  COUNSEL                                                             Victor Sherman, Retained
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Conspiracy to Launder Money in violation of 18 U.S.C. § 1956(h), as charged in Count 1 of the Indictment; and Operating an
          Unlicensed Money Transmitting Business in violation of 18 U.S.C. § 1960(a), (b)(1)(a) AND (B)(1)(C), as charged in Count 3
          of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to Counts
  ORDER   1 and 3 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED.


It is ordered that the defendant shall pay to the United States a special assessment of $200.00, which is
due immediately.
Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of two
(2) years. This term consists of two (2) years on each of Counts 1 and 3 of the Indictment, all such terms
to run concurrently under the following terms and conditions:
1.      The defendant shall comply with the rules and regulations of the United States Probation Office and
        General Order 05-02 , with the standard conditions 5, 6, and 14 modified by this Court as set forth
        below;
2.      The defendant shall not commit any violation of local, state, or federal law or ordinance;
3.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment;
4.      The defendant shall cooperate in the collection of a DNA sample from the defendant;
5.      The defendant shall comply with the immigration rules and regulations of the United States, and
        if deported from this country, either voluntarily or involuntarily, not reenter the United States
        illegally. The defendant is not required to report to the Probation Office while residing outside of
        the United States; however, within 72 hours of release from any custody or any reentry to the
        United States during the period of Court-ordered supervision, the defendant shall report for
        instructions to the United States Probation Office located at: the United States Court House, 312
        North Spring Street, Room 600, Los Angeles, California 90012; and
CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 6
 USA vs.     CHRISTOPHER FAGON                                               Docket No.:       CR14-648-CAS - 12

6.    As directed by the probation officer, the defendant shall notify specific persons and organizations
      of specific risks and shall permit the probation officer to confirm the defendant’s compliance with
      such requirement and to make such notifications.
The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.
Defendant is informed of his right to appeal.
Bond is exonerated forthwith.
The Court grants the Government’s request to dismiss the remaining counts of the Indictment.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 29, 2018
            Date                                                  Christina A. Snyder, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            October 29, 2018                                By                     /S/
            Filed Date                                            C. Jeang, Deputy Clerk




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).
                           STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE
                            While the defendant is on probation or supervised release pursuant to this judgment:

CR-104 (wpd 10/15)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 6
 USA vs.      CHRISTOPHER FAGON                                                           Docket No.:      CR14-648-CAS - 12

 1.    The defendant shall not commit another Federal, state or local crime;        10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written            activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                      unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the       11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                           contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation         12.   the defendant shall notify the probation officer within 72 hours of being
       officer and follow the instructions of the probation officer;                      arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents * and meet other           13.   the defendant shall not enter into any agreement to act as an informer or
       family responsibilities;                                                           a special agent of a law enforcement agency without the permission of
 6.    the defendant shall work *regularly at a lawful occupation unless                  the court;
       excused by the probation officer for schooling, training, or other           14.   as directed by the probation officer, the defendant shall notify *third
       acceptable reasons;                                                                parties specific persons of *risks that may be occasioned by the
 7.    the defendant shall notify the probation officer at least 10 days prior to         defendant’s criminal record *or personal history or characteristics,
       any change in residence or employment;                                             and shall permit the probation officer to make such notifications and to
 8.    the defendant shall refrain from excessive use of alcohol and shall not            conform the defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other      15.   the defendant shall, upon release from any period of custody, report to
       controlled substance, or any paraphernalia related to such substances,             the probation officer within 72 hours;
       except as prescribed by a physician;                                         16.   and, for felony cases only: not possess a firearm, destructive device, or
 9.    the defendant shall not frequent places where controlled substances are            any other dangerous weapon.
       illegally sold, used, distributed or administered;




CR-104 (wpd 10/15)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                               Page 3 of 6
 USA vs.     CHRISTOPHER FAGON                                                   Docket No.:      CR14-648-CAS - 12


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:
                  1. Special assessments pursuant to 18 U.S.C. §3013;
                  2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                  3. Fine;
                  4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                  5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 6
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
